Case 1:18-cv-01739-CFC Document 8 Filed 01/18/19 Page 1 of 4 PageID #: 84




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

KAMIYA WILLOUGHBY,                           )
derivatively, on behalf of                   )
NATIONAL BEVERAGE CORP.,                     )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )       C.A. No. I: 18-cv-0I 739-CFC
                                             )
NICK A. CAPORELLA, GEORGE R.                 )
BRACKEN, JOSEPH G. CAPORELLA,                )
CECIL D. CONLEE, SAMUEL C.                   )
HATHORN, JR., and STANLEY M.                 )
SHERIDAN,                                    )
                  Defendants,                )
                                             )
       and                                   )
                                             )
NATIONAL BEVERAGE CORP.,                     )
                                             )
       Nominal Defendant.                    )


    STIPULATION AND PROPOSED ORDER TEMPORARILY STAYING ACTION
     PENDING CERTAIN EVENTS IN RELATED FEDERAL SECURITIES CLASS
             ACTION AND SHAREHOLDER DERIVATIVE ACTION

       Plaintiff Kamiya Willoughby ("Plaintiff'), Nominal Defendant National Beverage Corp.

(''National Beverage"), and Nick A. Caporella, George R. Bracken, Joseph G. Caporella, Cecil

D. Conlee, Samuel C. Hathorn, Jr., and Stanley M. Sheridan (the "Individual Defendants" and

together with Nat~onal Beverage, "Defendants"), by and through their undersigned counsel

hereby submit this Stipulation and Order to temporarily stay this shareholder derivative action

(the "Action") in light of the following:

       WHEREAS, the Action was filed by Plaintiff on November 2, 2018, alleging violations

of Section 14(a) of the Securities Exchange Act of 1934, and state law violations for breach of

fiduciary duties (the "Derivative Action" or "Complaint");
Case 1:18-cv-01739-CFC Document 8 Filed 01/18/19 Page 2 of 4 PageID #: 85




        WHEREAS, Defendants have accepted service;

        WHEREAS, none of the Defendants have yet filed a responsive pleading in the Action,

and reserve all rights to answer, move, or otherwise respond to the Action;

        WHEREAS the Action asserts claims against Defendants, each of whom is named as a

defendant in either or both of two earlier filed lawsuits (1) a putative federal securities class

action Luczak v. National Beverage Corp., et al., 18-cv-61631-KMM (S.D. Fla.), (the "Luczak

Action"), and (2) a shareholder derivative lawsuit, McDowell v. Bracken, 0: 17-cv-61535 (S.D.

Fla.) (the "McDowell Action");

        WHEREAS, the Action involves many of the same, similar, or related factual allegations

and some of the same, similar, or related claims as are asserted in the Luczak Action and/or the

McDowell Action;

        WHEREAS, counsel for the parties in this Action have conferred regarding the status of

this litigation and the appropriate next steps;

        WHEREAS, on December 2, 2018, Defendants moved to dismiss the Luczak Action and

it is expected that the motion will be fully briefed this week;

        WHEREAS, on November 20, 2017 Defendants moved to dismiss the McDowell Action;

        WHEREAS, on June 5, 2018 the United States District Court for the Southern District of

Florida granted Defendants' motion to dismiss the McDowell Action, and on July 3, 2018 the

plaintiff in the McDowell Action appealed the final order in that action to the 11th Circuit;

        WHEREAS, on October 17, 2018, plaintiff in the McDowell Action filed his opening

brief in the 11th Circuit;

        WHEREAS, Defendants-Appellees in the McDowell Action filed their responsive brief

with the 11th Circuit on December 14, 2018;




                                                  2
Case 1:18-cv-01739-CFC Document 8 Filed 01/18/19 Page 3 of 4 PageID #: 86




          WHEREAS, plaintiff in the McDowell Action filed his reply brief on January 3, 2019,

and the appeal is now fully briefed;

          WHEREAS, based upon the overlapping parties and factual allegations contained in the

Action, the Luczak Action, and the McDowell Action, and to avoid the unnecessary expenditure

of judicial and party resources, the parties to this Action have agreed, subject to this Court's

approval, to temporarily stay this Action, including motion practice and discovery in this Action,

until the occurrence of certain events in the Luczak Action and/ or the McDowell Action;

          WHEREAS, the parties agree that it is premature to hold an initial case management

conference; and.

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the parties, through their undersigned counsel and subject to the approval of the Court, as

follows:

          1.     All proceedings shall be stayed, including discovery, motions practice and case

management conferences, and all deadlines shall be deferred, until the earlier occurrence of: (a)

an order sustaining all or part of the operative complaint in the Luczak Action, (b) the Luczak

Action is dismissed in its entirety with prejudice, (c) the United States Court of Appeals for the

Eleventh Circuit issues an order reversing the judgment in the McDowell Action in whole or in

part (d) a joint request by Plaintiff and Defendants to lift the stay of proceedings, or (e) as

otherwise ordered by the Court. Defendants shall not be required to answer or otherwise respond

to any complaint during the pendency of the stay.

          2.     For good cause, any party may move that the stay be lifted upon 30 days written

notice.




                                                  3
Case 1:18-cv-01739-CFC Document 8 Filed 01/18/19 Page 4 of 4 PageID #: 87




       3.      Plaintiff shall be permitted to file an amended complaint while the stay remains in

place. Defendants shall be under no obligation to respond to the complaint or any amended

complaint while the stay is in effect.

       4.      Within thirty (30) days after the termination of the stay set forth in this

Stipulation, the parties shall meet and confer and submit a proposed schedule regarding the

designation or filing of an operative complaint and Defendants' responses thereto. Defendants

shall be under no obligation to respond to any complaint in the Action except as set forth in such

a schedule.

       5.      By entering into this Stipulation, the parties' rights shall not be prejudiced in any

way and Defendants do not waive and expressly reserve all rights, claims defenses, procedural

and substantive, at law and at equity, currently available to any of them, including but not limited

to, defenses as to forum, venue, or jurisdiction.

Dated: January 17, 2019

FARNANLLP                                           K&L GATES LLP

Isl Michael J. Farnan                               Isl Steven L. Caponi
Brian E. Farnan (No. 4089)                          Steven L. Caponi, Esq. (No. 3484)
Michael J. Farnan (No. 5165)                        600 N. King Street
919 N. Market St., 12th Floor                       Suite 901
Wilmington, DE 19801                                Wilmington, DE 19801
Phone: (302) 777-0300                               Phone: (302) 416-7080
bfarnan@farnanlaw.com                               steven.caponi@klgates.com
mfarnan@famanlaw.com
                                                    Attorneys for Defendants Nick A. Caporel/a,
Attorneys for Plaintiff                             George R. Bracken, Joseph G. Caporella, Cecil D.
                                                    Conlee, Samuel C. Hathorn, Jr., and Stanley M
                                                    Sheridan and Nominal Defendant National
                                                    Beverage Corp.
It is so ORDERED.

    ,/1;>-/tf
    I oAted



                                                    4
